 Case 2:19-cv-10043-LVP-SDD ECF No. 4 filed 01/24/19     PageID.56    Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

PROQUEST, LLC,
a foreign limited liability company,
                                            Case No. 2:19-cv-10043-LVP-SDD
      Plaintiff,                            Honorable Linda V. Parker

                                            Magistrate Judge:
v.                                          Stephanie Dawkins Davis

E-TECHNOLOGIES SOLUTIONS
CORP., a Florida corporation,

     Defendant.
_______________________________________/


                     APPEARANCE OF LUIS E. GOMEZ

      PLEASE TAKE NOTICE that Luis E. Gomez of The Allen Law Group,

P.C. hereby enters his appearance as counsel for Defendant, E-Technologies

Solutions Corp., in the above-captioned case.

                                            Respectfully Submitted,

                                            THE ALLEN LAW GROUP, P.C.

                                             /s/ Luis E. Gomez
                                            Luis E. Gomez (P80573)
                                            3011 W. Grand Boulevard, Ste. 2500
                                            Detroit, Michigan 48202
                                            (313) 871-5500
Dated: January 24, 2019                     lgomez@alglawpc.com
 Case 2:19-cv-10043-LVP-SDD ECF No. 4 filed 01/24/19           PageID.57    Page 2 of 2




                           CERTIFICATE OF SERVICE

      I hereby certify that on January 24, 2019, I electronically filed the foregoing

appearance with the Clerk of the Court using the ECF system which will send

notification of such filing to all attorneys of record registered for electronic filing.

                                                Respectfully Submitted,

                                                THE ALLEN LAW GROUP, P.C.

                                         By:    /s/ Kara L. Judd
                                                Kara L. Judd, Legal Assistant
                                                2500 W. Grand Blvd., Suite 2500
                                                Detroit, Michigan 48202
                                                (313) 871-5500
                                                kjudd@alglawpc.com
